Citation Nr: 0428804	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  03-05 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the thoracic spine, currently rated 
as 10 percent disabling. 

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right thigh and knee, currently 
rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left leg, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel
INTRODUCTION

The veteran served a period of active duty in the Army from 
March 1969 to March 1971.  The Board notes that the veteran's 
claims file contains official documentation that verifies his 
status as a combat veteran, such as his receipt of the Combat 
Action Ribbon and Purple Heart.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia. 

In a June 2004 Report of Contact, it was noted that the 
veteran cancelled his scheduled hearing with a Judge from the 
Board at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

In August 2002, the veteran submitted a claim for entitlement 
to service connection for a right ankle condition as 
secondary to his service-connected residuals of a shell 
fragment wound of the right thigh and knee.  This issue is 
referred to the RO for appropriate action.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5100 
et seq. (West  2002).  However, it is the RO's responsibility 
to ensure that all appropriate development is undertaken in 
this case.

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Evidence of record shows that VA examination reports dated in 
June 2004 were associated with the veteran's claims folder 
after the issuance of the last supplement statement of the 
case (SSOC) in July 2003.  A waiver of RO consideration of 
this evidence is not of record.  Consequently, it must be 
referred to the RO for initial consideration.  See 38 C.F.R. 
§ 20.1304 (2004).

The Board notes that the veteran submitted additional 
evidence to the RO after the July 2003 SSOC, including VA 
treatment records received in August 2004.  The veteran did 
submit a waiver of RO consideration of that evidence as well 
as "all evidence submitted after the last VARO decision" in 
August 2004.  The Board does not interpret the veteran's 
waiver to include the June 2004 VA examination reports 
discussed above.  The VA examination reports are not 
considered evidence submitted by the veteran, as these 
reports were associated with the file by the RO.  In 
addition, in a September 2004 statement, the veteran's 
representative pointed out that VA is required to provide the 
claimant with notice of evidence not previously reflected on 
the SSOC; the representative did not waive the RO's 
consideration of the additional evidence submitted to the 
Board by the RO. 

In view of the foregoing, this case is REMANDED for the 
following:

The RO should readjudicate the veteran's 
claims for entitlement to an increased 
evaluation for residuals of a shell 
fragment wound of the thoracic spine, 
entitlement to an increased evaluation 
for residuals of a shell fragment wound 
of the right thigh and knee, and 
entitlement to an increased evaluation 
for residuals of a shell fragment wound 
of the left leg.  If the claims remain 
denied, the RO should issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative, 
and they should be given an opportunity 
to respond, before the case is returned 
to the Board.  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits since July 2003.  
This should include consideration of the 
VA examination reports dated in June 
2004.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




